Citation Nr: 1222663	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from November 2000 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which, in pertinent part, partially granted the Veteran's claim for an increased rating for PTSD from 10 percent to 50 percent disabling.  The Veteran perfected a timely appeal contesting the 50-percent rating for PTSD and raised, within the context of this appeal, the issue of entitlement to a TDIU rating due to the service-connected PTSD.  See VA Form 9, Appeal to the Board of Veterans' Appeal, dated July 2008.

In a July 2010 decision, the Board partially granted the Veteran's claim for an increased rating for PTSD from 50 percent to 70 percent disabling.  By that same decision, the Board inferred the issue of entitlement to a TDIU rating due the service-connected PTSD, under the holding of Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009) (when entitlement to TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for that underlying disability), and thus remanded the matter for additional development.

The Veteran testified before the undersigned at a May 2012 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

In May 2012, subsequent to the issuance of the December 2011 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011). 





FINDINGS OF FACT

The Veteran is precluded from obtaining or maintaining gainful employment as a result of his service-connected PTSD, as of March 27, 2010.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU rating due to the service-connected PTSD, for the period from March 27, 2010, have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with VCAA notice with regards to his claim for TDIU in a July 2010 letter.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This notice was provided after the initial adjudication of the Veteran's claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini, supra.  As the Veteran's claim was readjudicated in a December 2011 SSOC, this timing deficiency with regard to the July 2010 letter was cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, various private treatment records, VA treatment records, Social Security Administration (SSA) records and the VA examination reports.  

The Board's July 2010 remand instructed the AOJ to furnish the Veteran with a VA Form 21-8940 to allow him to file a formal claim for TDIU and provide him a letter requesting that he furnish any additional information and/or evidence pertinent to his claim.  If a response is received, the AOJ was to assist him in obtaining any additional evidence.  A formal claim for TDIU based on the service-connected PTSD was received in September 2011 and such a letter was provided in July 2010.  The Veteran did not identify any additional pertinent evidence.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim. 

TDIU Criteria

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in a veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R.   § 4.16(a).

Factual Background

A November 2006 VA treatment note reflected the Veteran's reports that he had a hard time functioning and that the "only reason why they don't fire me at work is I can go off on my own and get the work done and then tell [them] I'm going home."

A May 2007 VA psychological examiner noted that the Veteran was currently employed but that he missed at least two days of work per week due to his symptoms and functioned at a very rudimentary level while at work.  Overall, he became overwhelmed quite easily and was often distracted by his PTSD symptoms as well as auditory and visual hallucinations.

In an August 2007 VA treatment note, S. T., the Veteran's treating nurse practitioner, indicated that she did not believe that the Veteran could handle the stress of employment.

A March 2008 opinion from S. T. indicated that the Veteran had made significant efforts to maintain employment but missed one to three days of work per week.  At best, he struggled daily with his paranoid thoughts, hallucinations and rageful feelings which had erupted twice on his job, including once when he threatened another employer with a knife.  He was profoundly affected by stress.  Forcing himself to continue to participate in gainful employment with these illnesses in order to provide for his family was a sure formula for a dangerous individual towards himself and/or those around him.  The provider opined that this Veteran was not employable.

A July 2008 VA treatment note reflected the Veteran's reports of continued difficulty interacting with others in his work environment as he "cop[ped] an attitude" when they did the same.  He also reported meeting with his supervisor and that he would be assigned work that he could do himself with little help from other employees.

A November 2009 VA treatment note reflected the Veteran's reports that he had been picking verbal fights without actual "aggression" and that he had angered a lot of people at work.  He indicated that he had "hit equipment" at work and had been "off" of equipment for one week by being assigned other duties.

A November 2009 VA psychological examiner noted that the Veteran was currently stably employed but that he had a history of job loss due to angry, aggressive behavior and conflicts with his supervisors.

A May 2010 VA treatment note described the Veteran's intention to burn down his home and that he talked of killing people and disposing of their bodies where no one would find them.

A September 2010 SSA decision determined that the Veteran was disabled as of April 23, 2010.

A January 2011 VA treatment note detailed the Veteran's history of multiple suicide attempts and visual hallucinations.

A March 2011 VA examination reflected the Veteran's reports that he was terminated from his last employment for failure to report after calling out sick following a problem with his wife.  He had also been involved in a confrontation with a co-worker who had accidentally hit his car and was placed on probation.  In the summer of 2010, he was employed as a home health aide but only worked two to three hours per day filling in for other employees.  Between 2004 and 2008, he worked for two manufacturing facilities, but was frequently transferred into other "zones" due to frequent absences, conflicts with co-workers, difficulty operating heavy machinery and an inability to "stand" being around people.  He recalled an incident last Christmas in which he assaulted someone in Wal-mart after this person was walking behind him.  He had attempted suicide in January 2011 by hanging himself off of a bridge but a interrupted police officer.  He also reported hallucinations.  Following this examination and a review of the Veteran's claims file, the examiner opined that the Veteran was not employable as he did not get along well with others, easily misperceived others' intentions, became paranoid and acted out towards others before they could harm him.  His sleep was not consistently good, his concentration was poor, his memory was not good and his reliability for work was not good, as it would depend on what is going on in the environment and with his mood that day.

A June 2011 VA mental status examination found the Veteran's thought processes to be normal and coherent but that his thought content contained delusions.  Insight was limited, judgment was impulsive and his recent memory was impaired.  He also experienced auditory hallucinations when upset.

In a September 2011 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran noted that he last worked full-time on March 26, 2010.  He had worked in reclamation, sanitation, maintenance and as a machine operator in the past.

A November 2011 Request for Employment Information in Connection with [a] Claim for Disability Benefits completed by the Veteran's former employer indicated that he was employed from June 2008 to March 26, 2010 as a general warehouse worker.  He worked full-time and was terminated for failure to report or call on two occasions in March 2010.

A November 2011 Request for Employment Information in Connection with [a] Claim for Disability Benefits completed by the Veteran's last employer indicated that he was employed from May 2010 to July 2010.  He was employed as a personal assistant and provided in-home personal care on an as needed basis.

During a May 2012 hearing, the Veteran testified that he had difficulty maintaining his employment while he was working as he was "always" arguing with other people, was aggressive and had confrontations with others.  He recalled one incident in which he got into a physical altercation with a co-worker and attempted to hit him.  He was frequently transferred to another job and required coaching from his supervisors in order to perform his job.  He would either "snap" or "breakdown" crying at work.  His prior work was in manufacturing and required a quota, which he was able to meet with difficulty, as well as accuracy standards and he frequently bounced between positions at companies.  While he was applying for a job, he overheard another person telling the manager that she was afraid to work with him and recalled other incidents in which he was told that he was not reliable enough to qualify for a job or that he would not be able to pass a physical examination.  His last supervisor had attempted to accommodate his disability by placing him in an isolated position and altering his tasks.  He had graduated high school and attempted college but was too "paranoid" to be successful.  The state had also determined that he was not permitted to be alone with his children.

A May 2012 statement from the Veteran's representative indicated that the Veteran was highly emotional after his hearing and was escorted to the emergency room for immediate care.

A May 2012 opinion from S. T indicated that she had treated the Veteran for his psychiatric disabilities since 2005.  He was on several powerful medications and had required inpatient hospitalizations.  His symptoms have included hallucinations, marked detachment from others, severe sleep problems, significant problems with concentration and short-term memory, a low tolerance to stress with rageful outbursts, paranoia and becoming paralyzed by stress affecting his ability to problem solve or perform daily activities as well as adapt to a changing environment.  His disability had an extreme impact on his ability to maintain social contacts.  In the provider's opinion, it was not likely that the Veteran will be able to maintain gainful employment.  He had secured several jobs years ago but missed up to two days each week due to his symptoms, was not able to work around others and at one time threatened another worker with a knife when his hallucinations worsened.  The prognosis of his illness was very guarded and most likely will require close monitoring and intervention for a prolonged period of time.




Analysis

The Veteran contends that he is not able to maintain either his physical or sedentary employment due to the severity of his service connected PTSD.

The Veteran's current service connected disabilities include: PTSD, rated as 70 percent disabling; a fracture of the right fifth metacarpal bone with residual pain due to tendonitis, rated as 10 percent disabling and right knee patellar tendonitis, rated as 10 percent disabling; his combined rating is 80 percent.  This combined rating, which specifically includes the 70-percent rating for PTSD, satisfies the statutory requirements for TDIU.  See 38 C.F.R. § 4.16(a).

Consideration of TDIU is not warranted prior to March 26, 2010, as the Veteran was employed full-time in reclamation, sanitation, maintenance and as a machine operator.  Jackson v. Shinseki, 87 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating of the underlying disability only when there is evidence of unemployability).  Both the Veteran and his former employer had reported that his employment ended on March 26, 2010.

For the period beginning on March 27, 2010, the Veteran has alleged being unable to work due particularly to his PTSD.  The March 2011 VA examiner determined that the Veteran was not employable.  The Veteran's treating VA nurse practitioner noted that he was not employable in opinions dated in March 2008 and May 2012.  In addition, the May 2007 VA examiner opined that he functioned only at a rudimentary level while working, an opinion that is supported by the Veteran's contemporaneous statements regarding difficulties maintaining his employment.  The Board notes that while the Veteran worked part-time from May 2010 to July 2010, but this work was marginal as he only worked two to three hours per day.  No other competent medical evidence has been submitted.

The evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, entitlement to TDIU due to the service-connected PTSD is therefore granted for the period beginning on March 27, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to a TDIU rating due to the service-connected PTSD as of March 27, 2010, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


